Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 1 of 11 PageID# 1


                                                                 II      L       i
                    IN THE UNITED STATES DISTRICT COURT
                                                                  AU6 31 2020             u
                   FOR THE EASTERN DISTRICT OF VIRGINU
                               Alexaodria Division             OERK.U.S. DISTRICT COURT
                                           *                     ALEXANDRIA. VIRGIfjIA

MONAL PATEL;                               *

                                           *

                                           *

                                           *
                                                     CaseNo:
            Plaintiff,                     *

                                           *

                                           *
vs.

                                           *


                                           *


DEPARTMENT OF THE ARMY,                    *


DEPARTMENT OF DEFENSE,                     *




RYAN MCCARTHY, Secretary of the Army, in his
OfTicial Capacity;     *
                                           *


                                           *
            Defendants.
                                           *




                                COMPLAINT
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 2 of 11 PageID# 2
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 3 of 11 PageID# 3
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 4 of 11 PageID# 4
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 5 of 11 PageID# 5
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 6 of 11 PageID# 6
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 7 of 11 PageID# 7
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 8 of 11 PageID# 8
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 9 of 11 PageID# 9
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 10 of 11 PageID# 10
Case 1:20-cv-01016-CMH-IDD Document 1 Filed 08/31/20 Page 11 of 11 PageID# 11
